Wells, J.
The written request to Campbell to “ give John Kepper ten dollars,” signed by Neff, was an order for money, within the meaning of the Gen. Sts. c. 162, § 1.
To sustain the charge of forgery, it was not essential that Campbell should have had in his hands any money due or belonging to Neff; or that he should have been under any legal obligation to accept and pay the order. Commonwealth v. Fisher, 17 Mass. 46. The King v. Lockett, 1 Leach, (4th ed.) 94.
The questions put to Neff in regard to his signature were unobjectionable both in form and substance.
The narration, in English, of the defendant’s admissions, made of court, in German, was covered by his oath as a witness. It is only when testimony, given in a foreign tongue, requires translation in court, that an interpreter is sworn specially for that purpose.

Judgment on the verdict.